PER CURIAM.
This bar disciplinary proceeding is before us on a referee’s report finding Jessie James Wolbert guilty of eight counts of violating the Code of Professional Responsibility. The referee has recommended that Wolbert be disbarred. Wolbert has contested neither the referee’s findings nor his recommendation.
On February 3, 1982 Wolbert informed The Florida Bar that he had been misappropriating trust funds. The next day Wol-bert met with staff members of The Florida Bar and agreed to make arrangements to have his trust accounts audited by an independent auditor, but five days later Wolbert abandoned his practice without giving prior notice to his clients. Thereafter, The Florida Bar filed a complaint against Wolbert in this Court, which we subsequently referred to the referee.
The referee found Wolbert guilty of violating the Integration Rule, article XI, Rule 11.02(4), and Disciplinary Rules 1-102(A)(4) and (6), 2-102(E), 2-110(A)(l), (2) and (3), 6-101(A)(3), and 9-102(A) and (B). The referee concluded that the seriousness of Wol-bert’s misconduct warranted imposition of the severest punishment this Court can administer, disbarment. Based on the facts and the uncontested nature of this ease, we adopt the referee’s report and hereby bar Wolbert from practicing law in Florida, ef*1072fective with the date of filing of this opinion. He is prohibited from applying for readmission for ten years and when, or if, he so applies, he may not be readmitted before he proves complete restitution of all misappropriated money and property and fulfills the requirements for readmission as prescribed by rule.
Costs in the amount of $1,132.16 are taxed against Wolbert.
It is so ordered.
BOYD, Acting C.J., and OVERTON, MCDONALD, EHRLICH and SHAW, JJ., concur.